Citation Nr: 0842382	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  02-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for fracture of 
the right index metacarpal with associated carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1982 to October 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Caroline.  The appeal was transferred to the Board from the 
St. Petersburg, Florida, RO.

The veteran's appeal was previously before the Board in 
January 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

The residuals of a fracture of the metacarpal bone of the 
veteran's right index finger are mild, manifested by pain on 
motion, very slight limitation of motion and diminished 
strength; the disability does not produce loss of function of 
the veteran's right hand.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
fracture of the right index metacarpal with associated carpal 
tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.7, Diagnostic Code 
5225 (2002); 38 C.F.R. § 4.7, Diagnostic Codes 5225, 5229 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

The veteran's right index finger disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  The veteran is right hand dominant.

The criteria for rating limitation of motion of the fingers 
are found at 38 C.F.R. § 4.71, DCs 5216 through 5230.  Prior 
to August 26, 2002, however, those diagnostic codes were 
numbered 5216 through 5227, and they were changed effective 
that date.  Generally, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  Here, as the veteran's claim for a compensable 
rating for the right finger disability was filed in 2001, 
both the old and revised criteria are applicable.  However as 
a practical matter, the preponderance of the evidence 
reflects that a higher rating is not warranted for the right 
index finger disability under any version of the criteria for 
rating limitation of the fingers.

Pursuant to Diagnostic Code 5225, a 10 percent rating is 
warranted for ankylosis (either favorable or unfavorable) of 
the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2008).  "Ankylosis" is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 86 (28th 
ed., 1994).  In slightly different language, note 3(iv) 
preceding DC 5216 of the new criteria provides that if only 
one joint (either the MCP or PIP joint) is ankylosed, and 
there is a gap of 5.1 cm. or less between the fingertips and 
the proximal transverse crease of the palm, the ankylosis is 
considered to be favorable.  38 C.F.R. § 4.71a, Note 3 
preceding DC 5216 (2008).  Under Diagnostic Code 5225, 
consideration should also be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

The rating criteria also provide evaluations for limitation 
of motion of the index or long finger under Diagnostic Code 
5229.  For the index finger, a 10 percent evaluation is 
provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
DC 5229 (2008). The normal range of motion of the 
metacarpophalangeal (MCP) joint is 0 to 90 degrees of 
flexion; the normal range of motion of the proximal 
interphalangeal (PIP) joint is 0 to 100 degrees of flexion, 
and the normal range of motion of the distal phalangeal (DIP) 
joint is 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 
4.71a, Note 1 preceding DC 5216 (2008).

The veteran contends that a rating higher than 10 percent is 
warranted for his service-connected right index finger 
disability because he is having trouble writing, typing and 
handling objects.  He also contends that he continues to 
experience loss of motion and a decreased grip due to his 
right index finger disability. 
Service medical records show that veteran injured his right 
dominant hand in October 1984 and afterwards, X-ray revealed 
displaced transverse fracture of the proximal right second 
metacarpal shaft along with right hand and wrist contusion.  
In November 1984, the veteran underwent open reduction and 
internal fixation of the right second metacarpal shaft 
fracture as well as a right wrist carpal tunnel release.  
Post-operatively, the surgical incision healed well with no 
infection and veteran demonstrated range of motion 
essentially within normal limits and only slightly decreased 
hand grip.  

In an October 1985 rating decision, the RO granted the 
veteran service connection for a fracture of the right index 
metacarpal with associated carpal tunnel release.  A 10 
percent evaluation was assigned, effective October 5, 1985, 
for mildly diminished strength and sensation in the right 
hand.  That rating has remained in effect to the present and 
is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2008). 

In response to his December 2001 claim for an increased 
rating, the veteran was afforded a VA examination in April 
2002.  At that time, he complained of increased pain along 
the dorsal aspect of his right hand and into his index 
finger.  He also claimed to be able to feel the prominence of 
one of the screws along the dorsal aspect of his hand.  The 
veteran also reported having trouble getting full flexion of 
his index finger and pain along the course of his index 
finger when attempting full flexion.  

Physical examination revealed a palpable screw over the 
middle aspect of his right index metacarpal, minimally tender 
to palpation, with no scarring or callus formation in that 
area.  Flexion of the index metacarpal was from 0 to 70 
degrees.  The veteran had pain on passive flexion beyond that 
point, but he was able to passively flex to approximately 90 
degrees.  He had intact sensation in the finger and good 
strength.  X-rays revealed a well-healed fracture of the 
right index metacarpal in good alignment with the plate and 
good position, but one of the four screws had backed out 
partially while the other screws remained in good position.  

The examiner's impression was healed right index metacarpal 
fracture status post plate fixation with loosening of screw 
and loss of index metacarpophalangeal motion and increasing 
pain.  The examiner also indicated that it was possible that 
the screw was impinging on the veteran's extensor mechanism, 
causing tightness of flexion for him.  He also noted that the 
veteran was receiving occupational therapy to increase the 
range of motion of his finger and that if it was not 
successful he would most likely have the screw removed by the 
Orthopedic Service.

Outpatient treatment records from the VA Medical Center in 
Columbia, South Carolina dated from March 2001 to January 
2002 showed the veteran reported right hand discomfort and 
weakness and difficulty grasping objects, and that he was 
receiving occupational therapy for his condition.

In September 2002, the veteran underwent surgery to remove 
painful subcutaneous hardware placed in his hand during 
surgery to correct the fracture and open reduction of his 
right index finger metacarpal.

During an informal conference with a Decision Review Officer 
in April 2003, the veteran testified that he was experiencing 
pain and numbness in his hand and perceived related 
impairment of his other fingers.  As a result, he was 
afforded another VA examination in April 2003.  At that time, 
he complained of continued pain and loss of motion of his 
right hand.  He also reported some swelling over the site 
where the plate was previously located and some numbness 
along the dorsum of his hand.  

On physical examination, the examiner noted that there was a 
lot of symptom overlay and that the veteran was reluctant to 
have his hand examined.  The examiner noted a hypertrophic 
scar over the dorsum of the veteran's hand and a very minimal 
scar on the palmar surface of the hand.  He was tender to 
palpation over the dorsal scar and had some moderate swelling 
around it, but no evidence of any erythema, cellulitis or 
other evidence of infection.  He reported severe pain of the 
motion of all his fingers, but he was able to fully flex the 
metacarpophalangeal, distal interphalangeal and proximal 
interphalangeal joints of all his fingers except the index 
finger.  He separately flexed his metacarpophalangeal joint 
to 80 degrees and his proximal interphalangeal joint to 80 
degrees.  He also flexed his distal interphalangeal joint to 
30 degrees.  His total arch of motion was much less, with 
approximately 130 degrees total arch of motion of the finger, 
with the veteran stating that he could not do any more 
because of pain.  However, on passive motion, despite his 
complaints of pain, the examiner was able to get the veteran 
to almost full flexion.  He had some slight decreased 
sensation immediately adjacent to the scar, but otherwise, 
had normal sensation throughout his hand.  He did have some 
tenderness to palpation over his dorsal scar and his grip 
strength was 4 to 4+/5, but the examiner noted that again it 
was difficult to evaluate because it did not appear to be 
pure weakness, but rather secondary to pain.  His finger 
abduction strength was similar.  His finger extension 
strength was 5/5 if he was resisting any motion or any 
attempts at flexing his fingers.  

The examiner's assessment was status post fracture of the 
right index metacarpal with open reduction internal fixation 
and subsequent plate removal.  The examiner also noted that 
the veteran needed to work harder at occupational therapy to 
try to get his motion back, although his motion appeared to 
be fairly good with the exception of it being limited by 
pain.

In a May 2003 rating decision, the RO granted the veteran a 
temporary total rating based on his September 2002 surgery 
necessitating convalescence.  Such rating was effective from 
September 20, 2002 through December 1, 2002.  Effective 
December 1, 2002, the veteran's right index finger disability 
was again rated as 10 percent disabling.

The veteran continued to disagree with the assigned 10 
percent evaluation for his right index finger disability and 
in November 2004, he was afforded another VA examination.  At 
that time, he reported weakness, swelling, numbness and 
decreased grip strength.  Physical examination of the right 
hand revealed 4+/5 grip strength and slightly decreased bulk 
and tone of the thenar eminence.  The examiner also noted 
that radiographs of his right hand taken in April 2003 showed 
changes at the index finger consistent with previous hardware 
having been removed and thickening sceloris of the shaft of 
the metacarpal and good overall alignment with no evidence of 
surrounding arthrosis of the joint.  The examiner also noted 
that electromyograms dated June 2002 showed a neuropathy 
secondary to diabetes mellitus in the bilateral upper 
extremities.  The examiner's diagnosis was traumatic injury 
to the right index finger metacarpal with previous open 
reduction, internal fixation now with removed hardware with 
peripheral neuropathy secondary to diabetes.  The examiner 
also noted that he found no evidence of increased range of 
motion loss secondary to pain, fatigue, weakness or lack of 
endurance.

In a January 2007 remand, the Board found that there was some 
discrepancy in the findings from the November 2004 VA 
examination report as to whether the veteran's right hand 
neurological symptoms were related to a non-service connected 
disorder.  As such, the veteran was afforded his most current 
VA examination in March 2007.

On physical examination in March 2007, the veteran had distal 
sensory loss in glove and stocking in all four extremities 
and absent deep tendon reflexes.  He also had an EMG nerve 
conduction study which showed peripheral neuropathy with 
superimposed carpal tunnel syndrome in both sides, left 
greater than right.  He had normal range of motion in the 
right and left index fingers.  

The veteran was diagnosed with diabetic peripheral neuropathy 
and median neuropathy on the right hand, healed right second 
metacarpal fracture, mild right carpal tunnel syndrome and 
sensory polyneuropathy.  The examiner also opined that "it 
is less likely than not that the veteran has a neuropathy of 
the right hand related to his service-connected disability."

The veteran is presently receiving the maximum available 
rating under Diagnostic Code 5225.  Thus, that code does not 
assist him in obtaining a higher evaluation.  

The Board has considered whether evaluation as amputation is 
warranted.  However, there is no evidence of record that the 
veteran's right index finger is so non-functional that it 
should be equated to amputation.  The veteran has reported 
that he is having trouble writing, typing and handling 
objects, and that he experiences loss of motion and 
limitation of function of the index and other fingers as well 
as a decreased grip.  However, the evidence shows that on 
examination in April 2002, April 2003, November 2004 and 
March 2007, the veteran has demonstrated essentially normal 
range of motion in all his fingers, including the right index 
finger and on examination in November 2004, the examiner 
noted that there was no evidence of increased range of motion 
loss secondary to pain, fatigue, weakness or lack of 
endurance.  Furthermore, on examination in April 2002, the 
examiner noted that there was intact sensation in the 
veteran's right index finger and good strength. On 
examination in April 2003, the examiner noted that there was 
normal sensation throughout the veteran's hand and although 
there was a slight reduction in grip strength, the examiner 
noted that this may have been secondary to pain and not pure 
weakness.  Finally, the March 2007 examiner indicated that 
although the veteran had been found to have neuropathy of the 
right hand, the neuropathy was due to his non service 
connected diabetes and not his service-connected right index 
finger disability.  The medical evidence of record does not 
indicate that the veteran's right index finger disability 
causes impairment of the other fingers or of the right hand, 
or of the wrist.  In addition, it appears that the only time 
the veteran has been without the use of his hand was during 
his brief period of convalescence following his September 
2002 surgery.  However, the evidence of record shows that he 
recovered well from the surgery and resumed use of his hand 
and fingers.  Thus, the Board finds that an evaluation as 
amputation is not warranted.

In addition, when assessing the severity of a musculoskeletal 
disability, VA must also consider the extent that the veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare- 
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008).  The veteran's complaints related to 
the index finger have included pain, weakness, decreased grip 
strength and loss of motion.  However, collectively the 2002, 
2003, 2004 and 2007 VA examination reports indicate that 
although the veteran reported pain in the fingers during 
motion testing, he demonstrated essentially normal range of 
motion (if not actively, passively), grip strength was only 
slightly diminished, the index finger was not misaligned and 
there is no evidence that the overall function of the right 
index finger and hand was less than normal.  Overall, the 
Board finds that there is at best only minor functional 
impairment of the right index finger which is already 
accounted for in the currently assigned 10 percent 
evaluation, and does not warrant a higher rating upon 
consideration of the DeLuca factors.

The Board has considered alternative diagnostic codes that 
potentially relate to impairment of the right index finger.  
Neurological residuals are rated under 38 C.F.R. § 4.124a, DC 
8515, applicable to paralysis of the median nerve.  Under DC 
8515, mild incomplete paralysis of the median nerve warrants 
a 10 percent rating while moderate incomplete paralysis 
warrants a 30 percent rating.

In this regard, the November 2004 and March 2007 VA 
examination reports identified neurological symptomatology, 
identified as neuropathy of the bilateral upper extremities.  
However, the March 2007 examiner opined that the neuropathy 
is related to the veteran's non service connected diabetes 
and not to his service-connected right index finger 
disability.  Accordingly, the Board concludes that a separate 
rating under Diagnostic Code 8515 is not warranted.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the evidence does not indicate 
that the veteran has required frequent hospitalization for 
either the orthopedic or neurological residuals of his 
residuals of a right index finger fracture, and the 
manifestations of his disability are contemplated by the 
orthopedic and neurological schedular criteria that have been 
applied in this case.  In addition, there is no indication in 
the record that the average industrial impairment from the 
orthopedic and neurological residuals of the right index 
finger disability is in excess of that contemplated by the 
assigned evaluation.  Thus, referral of this case for extra- 
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a right index 
finger disability, the benefit-of-the-doubt doctrine is not 
for application, and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2004 and October 2007 letters, the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was given the specific 
notice required by Dingess v. Nicholson in the October 2007 
letter and the August 2008 supplemental statement of the 
case.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.


In this case, the Board finds that the 2004 and 2007 letters 
were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores. However, the veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim. 
 Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disability on his everyday life in support of his claim 
during his examinations as well as at his informal hearing, 
the Board is satisfied that he had actual knowledge of what 
was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the May 2003, December 2004 and 
August 2008 supplemental statements of the case contained the 
applicable rating criteria and explained why the veteran's 
disability did not warrant an increased rating.  Thus, the 
veteran had actual notice of the criteria used to rate his 
disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A disability rating in excess of 10 percent for a fracture of 
the right index metacarpal with associated carpal tunnel 
release is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


